80 So.3d 1147 (2012)
Carrie PACKO, Appellant,
v.
BAC HOME LOAN SERVICING, L.P., f/k/a Countrywide Home Loans Servicing, L.P., National City Bank, Cypress Bay Estates Assoc., Inc., Unknown Parties in Possession # 1, Unknown Parties In Possession # 2, if Living, All Unknown Parties Claiming by, Through, Under and Against the Above Named Defendant(s) Who Are Not Known to be Dead or Alive, Whether Said Unknown Parties Claim an Interest as Spouses, Heirs, Devisees, Grantees, or Other Claimants, and Mark T. Packo, Appellees.
No. 4D11-1928.
District Court of Appeal of Florida, Fourth District.
March 7, 2012.
Mark T. Packo of Law Offices of Mark T. Packo, P.A., Fort Lauderdale, for appellant.
Heidi J. Weinzetl of Shapiro, Fishman & Gache, LLP, Boca Raton, for appellee BAC Home Loan Servicing, L.P., f/k/a Countrywide Home Loans Servicing, L.P.
PER CURIAM.
Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla. 1979).
POLEN, TAYLOR and HAZOURI, JJ., concur.